DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 Oct 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-27 and 29-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aiyoshizawa (US 2008/0311823, previously cited) in view of Stinson et al (US 2009/0176441, previously cited).
Regarding claim 25, Aiyoshizawa teaches a substrate polishing apparatus for polishing a substrate, the substrate polishing apparatus comprising: a rotatable polishing table (12) on which a polishing pad (13) is attached; at least one substrate holder (14) configured to hold the substrate (Wf) and press the substrate against a polishing surface of the polishing pad on said rotatable polishing table while said rotatable polishing table is rotating so as to polish the substrate (fig 3; [0046]); and a pad-temperature regulating apparatus configured to regulate a temperature of the polishing surface of the polishing pad, wherein said pad-temperature regulating apparatus comprises: a solid member (20) having a fluid passage (33) formed therein (fig 4) and having a contact surface which is brought into contact with the polishing surface of the polishing pad (bottom surface shown in contact with polishing pad in fig 3); and a support structure (21, 22) configured to support said solid member while allowing said solid member to pivot in a radial direction and a circumferential direction of the polishing pad, when said contact surface is brought into contact with the polishing surface (see radial circumferential 
Regarding claims 26-27 and 30-31, Aiyoshizawa, as modified, teaches all the limitations of claim 25 as described above. Aiyoshizawa further teaches said contact surface is made of SiC or alumina ([0024]); wherein said solid member is placed in contact with the polishing pad by its own weight (fig 3; contact with the polishing pad inherently means the weight of the solid .
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aiyoshizawa and Stinson as applied to claim 25 above, and further in view of Katayama et al (US 6331133, previously cited).
Regarding claim 28, Aiyoshizawa, as modified, teaches all the limitations of claim 25 as described above. Aiyoshizawa further teaches a raising mechanism (indicated by arrows in fig 3 near element 22) capable of raising up said solid member to an upright position at a periphery of the polishing pad so that said solid member does not hinder replacement of the polishing pad (function provided by the positioning of the support structure 22 to place solid member 20 out of contact with polishing pad; [0052]). Aiyoshizawa does not teach that the contact surface is perpendicular to the polishing surface in the upright position. Katayama teaches a polishing apparatus including a raising mechanism (fig 3) capable of raising up a solid member to an upright position (shown in solid lines in fig 3) approximately perpendicular to a horizontal surface. It would have been obvious for a person having ordinary skill in the art at the time of the invention to arrange the raising mechanism of Aiyoshizawa to tilt the solid member to an upright position such that the contact surface is perpendicular to the polishing surface in order to achieve the predictable result of facilitating replacement of elements of the polishing apparatus between polishing operations as taught by Katayama (col 5, lines 5-9).
Response to Arguments
Applicant's arguments filed 12 Oct 2021 have been fully considered but they are not persuasive. Applicant argues that Aiyoshizawa does not teach the newly claimed diagonal orientation of the bracket. However, the newly relied upon Stinson reference teaches this limitation as detailed in the rejection below. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723